Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into this
6th day of December, 2019 by and between Argo Group International Holdings, Ltd.
(the “Company,” and, together with its subsidiaries and affiliates, “Argo
Group”) and Mark E. Watson III (“Executive”) (collectively, the “Parties”).

WHEREAS, Executive was the President and Chief Executive Officer of the Company
and a member of the Company’s Board of Directors (the “Board”);

WHEREAS, Executive entered into a binding term sheet with the Company, dated
November 5,2019 (the “Term Sheet”), pursuant to which, except as set forth
below, Executive resigned as the President and Chief Executive Officer of the
Company, and from all other positions Executive held as an officer, director or
committee member of Argo Group and The Argo Foundation, in each case effective
as of November 5,2019 (the “Transition Date”);

WHEREAS, Executive will remain a full-time, non-executive employee through
December 31, 2019 and a member of the Board through December 30, 2019, which
shall be the effective date of Executive’s resignation from the Board;

WHEREAS, the Term Sheet provides that it shall be reduced to a more formal
agreement that shall contain, among other things, the material terms set forth
in the Term Sheet; and

WHEREAS, Executive and the Company desire to enter into this Agreement to set
out the terms and conditions of Executive’s separation from the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties agree as follows:

 

  1.

Transition Period and Termination of Employment:

a.    During the period beginning on the Transition Date and ending on December
31, 2019 (the “separation Date,” with the period of time from the Transition
Date to the Separation Date being the “Transition Period”), Executive shall be a
full-time, non-executive employee and in this role he shall serve as an advisor
to the Company. During the Transition Period, Executive shall be available on a
full-time basis for phone consultations upon request by the then-current
(whether interim or permanent) Chief Executive Officer of the Company (the
“CEO”), the CEO’s designee and/or the Board on strategic and other matters. For
the avoidance of doubt, Executive shall continue to serve as a member of the
Board of the Company until December 30, 2019. During the Transition Period,
Executive shall not report to, or work out of, any Company offices or engage in
any business travel unless requested with at least five (5) business days
advance written notice by the CEO, the CEO’s designee or the Chairman of the
Board.



--------------------------------------------------------------------------------

EXECUTION COPY

 

b.    During the Transition Period, the Company shall continue to pay Executive
his base salary by direct deposit, at the annual rate in effect for Executive as
of the Transition Date, and Executive shall not be entitled to receive any
annual cash incentive awards or long-term incentive awards. For the avoidance of
doubt, Executive shall not be eligible to receive an annual incentive award in
respect of calendar year 2019. During the Transition Period, Executive shall
continue to receive medical, welfare and health insurance benefit plans on the
same terms and conditions as existed as of the Transition Date.

c.    On December 30, 2019, Executive shall be deemed to have resigned, and
shall have resigned, as a member of the Board.

d.    On the Separation Date, Executive’s employment with Argo Group shall
terminate.

2.    Compensation Upon First Execution of This Agreement. Executive shall be
entitled to receive the following payments and benefits (collectively, the
“Transition Benefits”), subject to Executive’s execution of this Agreement no
later than December 6, 2019 (“First Signature”) and non-revocation of same
within the immediately following seven-day period (“First Revocation Period”):

a.    The Company shall pay Executive an amount equal to USD $1,750,000, less
applicable deductions and withholdings, payable in a single lump sum cash
payment within two (2) business days after the expiration of the First
Revocation Period by direct deposit.

b.    As of the expiration of the First Revocation Period (“Equity Vesting
Date”) and subject to Sections 4 and 19 below, the following equity awards
granted by the Company to Executive shall become fully vested and immediately
marketable, without any restriction, subject to applicable law: (A) 11,285
restricted shares granted to Executive on March 10, 2016; (B) 14,558 restricted
shares granted to Executive on March 29, 2017; (C) 10,500 restricted shares
granted to Executive on March 27, 2018; and (D) 41,013 restricted shares granted
to Executive on March 15, 2019. All of Executive’s vested share appreciation
rights, which for the avoidance of doubt are set forth in the table contained in
Appendix A, shall remain vested and remain fully exercisable without
restriction, and shall be governed by the terms of the underlying award
agreements; provided, however, that following the Separation Date, Executive
shall not be bound to any restrictive covenant or post-termination obligation,
duty or restriction under such award agreements (or, for the avoidance of doubt,
under any other agreement), other than obligations under the heading
“Confidential Information” in such award agreements or as expressly set forth in
this Agreement. For the avoidance of doubt, the performance-based restricted
shares award granted by the Company to Executive on November 5,2018 shall
automatically be forfeited by Executive as of the Separation Date.

For clarity, Executive shall forfeit all rights to the Transition Benefits
unless Executive executes this Agreement no later than December 6, 2019,
provides the executed Agreement to the Company, and does not revoke the
Agreement before the expiration of the First Revocation Period.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.    Accrued Benefits and Compensation Upon Second Execution of This Agreement:
Executive shall be entitled to receive the payments and benefits set forth in
this Section 3, subject to the terms and conditions set forth herein.

a.    The Company promptly shall pay to Executive all Accrued Benefits (as
defined below), if any, to which Executive is entitled as of the Separation
Date, in each case at the time such payments or benefits are due (and, with
respect to Section 3(a)(ii) below, within a reasonable time after such business
expenses are submitted). For purposes of this Agreement, “Accrued Benefits”
means (i) any earned but unpaid base salary through the Separation Date;
(ii) any amounts owing to Executive for reimbursement of yet unreimbursed
business expenses properly incurred by Executive prior to the Separation Date
and which are reimbursable in accordance with the Company’s policies, practices
and procedures applicable to the President and CEO, in place as of the date such
expenses were incurred, and which expenses may be submitted to the Company for
reimbursement through the Separation Date; and (iii) any other vested accrued
benefits of Executive under the plans, programs and arrangements of the Company,
including, without limitation, retirement benefits, 401(k) benefits, and pension
benefits. Executive shall not be entitled to any other salary, compensation,
payment, bonus or benefits from Argo Group after the Separation Date, except as
otherwise specifically provided hereunder or as expressly required by applicable
law.

b.    Subject to Executive’s re-execution of this Agreement on or within seven
days after January 1,2020 (“Second Signature”) and non-revocation of same within
the immediately following seven-day period (“Second Revocation Period”), the
Company shall pay Executive an amount equal to USD $725,833.33 (the “severance
Payment”), less applicable deductions and withholdings, payable by direct
deposit in a single lump sum cash payment within two (2) business days following
the end of the Second Revocation Period. For clarity, Executive shall forfeit
all rights to the Severance Payment unless Executive re-executes this Agreement
on or within seven days after January 1, 2020, provides the Agreement to the
Company, and does not revoke the Agreement before the expiration of the Second
Revocation Period.

4.    Reimbursement of Certain Alleged Personal Expenses. Executive hereby
agrees that Executive shall reimburse the Company for certain alleged personal
expenses paid for by entities within Argo Group, pursuant to the following
procedure (the “Reimbursement Procedure”):

a.    As of the Equity Vesting Date, 35,296 of the restricted shares held by
Executive as of the Transition Date that become fully vested pursuant to the
terms of Section 2(b) of this Agreement shall be placed in escrow (the “Escrow
Account”), fixed at the closing price of the Company’s common stock on November
1, 2019 (USD $63.04) (the “Escrow Amount”). The terms of such escrow are set
forth in a separate escrow agreement that has been entered into by the Company
and Executive as of the date of this Agreement.

b.    Immediately after Executive first executes this Agreement, Executive shall
be presented with an itemized list of the expenses the Company believes
Executive is responsible for (“Expense List”). Subject to the provisions below
of this Section: If the aggregate amount of

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

such expenses (the “Reimbursement Amount”) is greater than the Escrow Amount,
Executive shall be required to reimburse the Company an amount equal to the
Escrow Amount, and all of the shares in the Escrow Account shall be returned to
the Company in full satisfaction of Executive’s reimbursement obligation. If the
Reimbursement Amount is less than the Escrow Amount, Executive shall reimburse
the Company an amount equal to the Reimbursement Amount from the Escrow Account,
meaning that the number of shares in the Escrow Account having an aggregate
value equal to the Reimbursement Amount (based on the USD $63.04 closing price),
rounded up to the nearest whole share, shall be returned to the Company; the
remaining shares in the Escrow Account shall be released to Executive.

c.    This Reimbursement Procedure shall not in any way be construed as an
admission by Executive of any unlawful or wrongful acts or omissions or
constitute an obligation to reimburse any specific amount, nor does it
constitute an admission by Executive of any specific Reimbursement Amount.

d.    If Executive wishes to contest the Reimbursement Amount, Executive must
notify the Company in writing by January 5, 2020, of the specific expenses from
the Expense List which Executive disagrees are expenses Executive is responsible
for in whole or in part. Upon such notice, the Parties shall submit the matter
to binding arbitration before a mutually agreed-upon arbitrator. The Company
shall bear the costs of arbitration, but each Party will bear their own
attorneys’ fees. For the avoidance of doubt, and notwithstanding anything to the
contrary herein, the Reimbursement Procedure shall finally determine the
Reimbursement Amount, and the number of shares in the Escrow Account having an
aggregate value equal to the specific expenses with which the Executive
disagrees (based on the USD $63.04 closing price), rounded up to the nearest
whole share, shall not be removed from the Escrow Account or returned to the
Company until a final determination as to the Reimbursement Amount is reached in
arbitration, in accordance with the Reimbursement Procedure. Nothing herein
restricts or prohibits the Parties from agreeing to a Reimbursement Amount in
writing at any time before an Arbitration Decision is issued, in which instance
the number of shares in the Escrow Account having an aggregate value equal to
the Reimbursement Amount shall be returned to the Company. Nothing herein
requires the Parties to agree to a Reimbursement Amount at any time before an
Arbitration Decision is issued.

e.    The Parties hereby agree to use their best efforts to complete the entire
Reimbursement Procedure, including, if necessary, the receipt of an arbitration
decision (the “Arbitration Decision”), by February 28, 2020, If, despite such
best efforts, the Parties fail to complete the Reimbursement Procedure by
February 28, 2020, the Parties shall continue to use their best efforts to
complete the Reimbursement Procedure as soon as practicable until the
Reimbursement Procedure is complete.

f.    Arbitration pursuant to this Section 4 shall be in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time the demand for arbitration is made, which are incorporated
herein and are available through the AAA’s website (http://www.adr.org), except
to the extent they conflict with the specific provisions of this Agreement. The
parties shall jointly select a neutral arbitrator no later than January 15,
2020. The Arbitration pursuant to this Section shall be held in Bexar County,
Texas. Any action or proceeding to confirm, enforce, modify and/or vacate the
Arbitration Decision must be brought in a state or federal court in Bexar
County, Texas.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

g.    The Company acknowledges and agrees that its sole remedy for any claims
arising from or relating to reimbursement for Executive’s expenditures,
including but not limited to perquisites, and personal and unreimbursed business
expenses, is the Reimbursement Procedure and the Reimbursement Amount.

 

  5.

Release:

a.    In General: As consideration for Executive’s receipt of the Transition
Benefits set forth in Section 2 or the Severance Payment set forth in
Section 3(b), as applicable, and other good and valuable consideration set forth
herein, each time Executive executes this Agreement, Executive hereby agrees to
irrevocably and unconditionally release any and all Claims (as defined in this
Section 5) Executive may now have against the Company and other Released Parties
(as defined in this Section 5) based on the facts that occurred up to and
including each date that Executive signs this Agreement. This Agreement shall
become effective, pursuant to its terms, each time an applicable Revocation
Period expires without revocation by Executive.

b.    Released Parties: The Released Parties are the “Argo Group” entities,
which include Argo Group International Holdings, Ltd. and all of its subsidiary
holding and operating companies, and, with respect to each of them, their
predecessors and successors; and, with respect to each such entity, all of its
past, present and future employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs);
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this subsection ( collectively, the “Released
Parties” and each a “Released Party”).

c.    Claims Released: Executive understands and agrees that Executive is
releasing all known and unknown claims, demands, promises, causes of action and
rights of any type that Executive may have had or currently has against each and
every Released Party based on, relating to, or arising out of any fact, act,
omission, event, conduct, representation, agreement or other matter whatsoever
relating to Executive’s employment with the Company and termination of such
employment (the “Claims”), except that Executive is not releasing any claim to
enforce: (i) this Agreement; (ii) any right, if any, to claim
government-provided unemployment benefits; (iii) any rights or claims that
wholly arise or accrue after Executive executes or re-executes, as applicable,
this Agreement; (iv) any right to vested accrued benefits or compensation under
Company plans and arrangements; (v) any right to indemnification or advancement
by the Company or any of the Released Parties or to coverage under any
applicable directors’ and officers’ or other third party liability insurance
policy(ies) then maintained by the Company or any Released Parties; and (vi) any
rights or claims that Executive may have to alleged personal property that is
currently in the Company’s possession in the Company’s offices in San Antonio,
TX and New York, NY, and at the corporate apartment in San Antonio, TX.
Executive further understands that the Claims Executive is releasing may arise
under many

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

different laws (including statutes, regulations, other administrative guidance
and common law doctrines) including but by no means limited to:

1.    Anti-discrimination statutes, all as amended, such as the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), and Executive Order 11141, which prohibit age discrimination in
employment; Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil
Rights Act of 1866, and Executive Order 11246, which prohibit discrimination
based on race, color, national origin, religion, or sex; the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work; the Americans
With Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of
1973, which prohibit discrimination based on disability; the Texas Labor Code
(specifically including the Texas Payday Law, the Texas Anti-Retaliation Act,
Chapter 21 of the Texas Labor Code, and the Texas Whistleblower Act); and any
other federal, state or local laws prohibiting employment or wage
discrimination, including the laws of Bermuda, including but not limited to the
Employment Act of 2000 and the Human Rights Act of 1981.

2.    Federal employment statutes, all as amended, such as the WARN Act, which
requires that advance notice be given of certain work force reductions; the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act of 1938 and laws which
regulate wage and hour matters; the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances; and
any other federal laws relating to employment, such as veterans’ reemployment
rights laws.

3.    Other laws, as amended, such as any federal, state, local or international
laws providing workers’ compensation benefits (or prohibiting workers’
compensation retaliation), restricting an employer’s right to terminate
employees or otherwise regulating employment; any federal, state, local or
international law enforcing express or implied employment contracts or requiring
an employer to deal with employees fairly or in good faith.

4.    Tort and contract claims, such as claims for wrongful discharge,
negligence, negligent hiring, negligent supervision, negligent retention,
physical or personal injury, emotional distress, fraud, fraud in the inducement,
negligent misrepresentation, defamation, invasion of privacy, interference with
contract or with prospective economic advantage, breach of express or implied
contract, breach of covenants of good faith and fair dealing, promissory
estoppel, and similar or related claims.

5.    Examples of released Claims include, but are not limited to: (i) Claims
that in any way relate to Executive’s employment with the Company or any other
Released Party, or the termination of that employment, such as Claims for
compensation, bonuses, commissions, lost wages or unused accrued vacation

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

or sick pay; (ii) Claims that in any way relate to the design or administration
of any employee benefit program; or (iii) Claims that Executive has irrevocable
or vested rights to severance or similar benefits or to post-employment health
or group insurance benefits, in all cases other than as set forth in this
Agreement.

d.    Unknown Claims: Executive understands that Executive is releasing Claims
about which Executive may be unaware. That is Executive’s knowing and voluntary
intent, even though Executive recognizes that someday Executive might learn that
some or all of the facts Executive currently believes to be true are untrue or
learns of facts or other matters about which Executive now is unaware, and even
though Executive might then regret having executed or re-executed this
Agreement. Nevertheless, Executive is assuming that risk and Executive agrees
that this Agreement shall remain effective in all respects in any such case.
Executive expressly waives all rights Executive might have under any law that is
intended to protect Executive from waiving unknown claims. Executive understands
the significance of doing so.

e.    Whistleblower Protections: Nothing in this Section 5 shall be construed to
prohibit Executive from filing a charge with or participating in any
investigation or proceeding conducted by the Department of Justice, the
Securities and Exchange Commission, the Occupational Safety and Health
Administration, the Equal Employment Opportunity Commission, any Inspector
General, or any comparable state or local agency, or from reporting a possible
violation of law to a government entity or law enforcement, including making a
disclosure that is protected under the whistleblower protections of applicable
law. Executive does not need the prior authorization of the Company to make any
such reports or disclosures and Executive is not required to notify the Company
that Executive has made such reports or disclosures. Notwithstanding the
foregoing, to the fullest extent permitted by law, Executive agrees to waive
Executive’s right to recover against the Released Parties individual relief in
any charge, complaint, or lawsuit filed by Executive or anyone on Executive’s
behalf. The Parties acknowledge that pursuant to 18 USC § 1833(b), Executive may
not be held liable under any criminal or civil federal or state trade secret law
for disclosure of a trade secret: (A) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (B) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Additionally, the Parties acknowledge that if
Executive sues the Company for retaliation based on the reporting of a suspected
violation of law, Executive may disclose a trade secret to Executive’s attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and Executive does not
disclose the trade secret except pursuant to court order.

 

  6.

Promises Warranties, and Representations:

a.    Employment Termination: Executive understands and agrees that following
the Separation Date Executive has no right of rehire or reinstatement with any
Released Party, regardless of location, and that each and every Released Party
is under no obligation to rehire or reinstate Executive. Executive also
acknowledges and understands that the failure of a Released Party to rehire or
reinstate Executive is in no way discriminatory or retaliatory in nature.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

b.    Pursuit of Released Claims: Executive affirms that Executive has not
filed, has not caused to be filed, and is not presently party to, any actions,
grievances, arbitrations, complaints, claims or other legal proceedings against
any Released Party in any forum relating to any Claim released in Section 5
above. Subject to Section 5 above, and to the extent permitted by law, Executive
agrees not to, directly or indirectly, file, initiate, encourage, aid or assist
in any investigations, actions, grievances, arbitrations, complaints, claims or
other legal proceedings against any Released Party related to any Claim released
in Section 5 above. Notwithstanding the foregoing, Executive understands that
nothing in this Agreement prohibits Executive from: (i) challenging the knowing
and voluntary nature of the release of ADEA claims pursuant to the OWBPA;
(ii) making, asserting or enforcing any claim or right which cannot be waived
under applicable law, including but not limited to the right to file a charge
with, provide information to or participate in an investigation or proceeding
conducted by the Texas Workforce Commission Civil Rights Division, the Equal
Employment Opportunity Commission or other federal, local or state governmental
agency charged with enforcing anti-discrimination laws, or the National Labor
Relations Board; (iii) making, asserting or enforcing any claim or right to
accrued benefits (within the meaning of Sections 203 and 204 of the Employee
Retirement Income Securities Act of 1974, as amended); or (iv) making, asserting
or enforcing any rights Executive has or claims that may arise after the date
this Agreement is executed and re-executed. For the avoidance of doubt, nothing
in this Agreement prohibits Executive from making, asserting or enforcing any
right or claim that is created, acknowledged and/or not otherwise waived under
this Agreement. Subject to advancement and indemnification that may be available
to Executive, Executive further agrees and covenants that should any person,
entity, organization, or federal, state or local governmental agency institute
an investigation, action, grievance, arbitration, complaint, claim or other
legal proceeding involving any matter encompassed by the release set forth in
Section 5, Executive shall not be entitled to recover and expressly waives any
right to seek, accept or recover any monetary relief or other individual
remedies. The Company affirms that the Company has not filed, has not caused to
be filed, and is not presently party to, any actions, grievances, arbitrations,
complaints, claims or other legal proceedings against Executive in any forum. As
of the date of this Agreement, the Company represents that it has no present
intention to sue Executive or initiate an arbitration against him in connection
with any matter, except the Reimbursement Procedure; provided, however, that
nothing herein prohibits the Company from asserting a claim of ownership over
any artwork that has been removed from Company premises, including but not
limited to that which is presently in storage in accordance with an agreement
between the Parties on November 27, 2019.

c.    Execution and Re-Execution of this Agreement: Executive understands and
agrees that, but for Executive’s execution and re-execution of this Agreement,
including the release of claims under ADEA contained herein, and the fulfillment
of the promises contained herein, Executive would not be entitled to receive the
Transition Benefits or the Severance Payment, as applicable.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

d.    Company Property: Executive shall fully comply with Executive’s
obligations under Sections 8(c)(iv) and 8(c)(vi) of the Executive Employment
Agreement between Executive and the Company, effective as of November 5, 2018
(the “Employment Agreement”), by returning all documents and information
described in such sections to Susan Comparato, SVP, US General Counsel for the
Company, and that notwithstanding the timing set forth in such sections
Executive shall meet the obligations set forth therein no later than the end of
the Second Revocation Period.

e.    Ownership of Claims: Executive has not assigned or transferred any Claim
Executive is releasing, nor has Executive purported to do so. In addition to any
other remedies, rights or defenses that may be available to the Released Parties
by virtue of this Release or my breach hereof, Executive will pay the reasonable
attorneys’ fees, costs, expenses and any damages the Released Parties incur as a
result of my breach of this representation or if this representation was false
when made.

f.    Implementation: Executive and the Company agree to sign any documents and
take any reasonable action that is necessary in the future to implement this
Agreement.

 

  7.

Notice, Time for Consideration and Revocation Period:

a.    THE RELEASE OF CLAIMS CONTAINED IN THIS AGREEMENT CONSTITUTES A RELEASE OF
KNOWN AND UNKNOWN CLAIMS, IN ACCORDANCE WITH SECTION 5, INCLUDING WITHOUT
LIMITATION, ALL CLAIMS FOR AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT AND ANY SIMILAR STATE LAWS. THIS AGREEMENT DOES NOT WAIVE RIGHTS
OR CLAIMS THAT MAY ARISE AFTER THE DATE IT IS EXECUTED OR RE-EXECUTED, AS
APPLICABLE.

b.    EXECUTIVE AGREES THAT EXECUTIVE IS WAIVING RIGHTS AND CLAIMS EXECUTIVE MAY
HAVE IN EXCHANGE FOR CONSIDERATION WHICH IS IN ADDITION TO THINGS OF VALUE TO
WHICH EXECUTIVE MAY ALREADY BE ENTITLED.

c.    EXECUTIVE UNDERSTANDS AND AGREES THAT EXECUTIVE HAS BEEN ADVISED THAT
EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOOSING
PRIOR TO EXECUTING AND RE-EXECUTING THIS AGREEMENT.

d.    EXECUTIVE UNDERSTANDS THAT EXECUTIVE WILL HAVE AT LEAST TWENTY-ONE (21)
DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT BEFORE EXECUTIVE’S EXECUTION AND
RE-EXECUTION OF IT. EXECUTIVE MAY, IF EXECUTIVE WISHES, ELECT TO SIGN THIS
AGREEMENT PRIOR TO THE EXPIRATION OF THE TWENTY-ONE (21) DAY CONSIDERATION
PERIOD, AND EXECUTIVE AGREES THAT IF EXECUTIVE ELECTS TO DO SO, EXECUTIVE’S
ELECTION IS MADE FREELY AND VOLUNTARILY AND AFTER HAVING AN OPPORTUNITY TO
CONSULT COUNSEL.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

e.    EXECUTIVE UNDERSTANDS THAT EXECUTIVE HAS SEVEN (7) DAYS FOLLOWING
EXECUTIVE’S EXECUTION AND RE-EXECUTION OF THIS AGREEMENT (EACH SUCH PERIOD, AS
APPLICABLE, THE “REVOCATION PERIOD’’) TO REVOKE IT BY DELIVERING WRITTEN NOTICE
OF SUCH REVOCATION TO SUSAN COMPARATO AND THAT THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD THAT BEGINS FOLLOWING
EXECUTIVE’S INITIAL EXECUTION OF THIS AGREEMENT HAS EXPIRED. EXECUTIVE
UNDERSTANDS THAT, IF EXECUTIVE ELECTS TO EXERCISE EXECUTIVE’S RIGHT TO REVOKE
THIS AGREEMENT DURING A REVOCATION PERIOD, THIS AGREEMENT SHALL BE VOIDED IN ITS
ENTIRETY AT THE ELECTION OF THE COMPANY AND THE COMPANY SHALL BE RELIEVED OF ALL
OBLIGATIONS TO PAY OR PROVIDE THE TRANSITION BENEFITS DESCRIBED IN SECTION 2
HEREOF OR THE SEVERANCE PAYMENT DESCRIBED IN SECTION 3(B) HEREOF, AS APPLICABLE.

8.    Non-admission of Liability or Wrongdoing: The Parties understand and agree
that neither the execution of this Agreement nor any of the terms of this
Agreement constitute an admission by any Party of any liability or wrongdoing on
the part of that Party.

9.    Acknowledgements by Executive: In executing and re-executing this
Agreement, Executive acknowledges:

a.    That Executive has not suffered any job related wrongs or injuries, such
as any type of discrimination, for which Executive might still be entitled to
compensation or relief in the future. Except as otherwise set forth herein,
Executive has been paid all wages, compensation and benefits, and other amounts
that the Company or any Released Party should have paid Executive in the past.

b.    That Executive is intentionally releasing Claims (as defined in
Section 5(c)) that Executive did not know that Executive might have and that,
with hindsight, Executive might regret having released. Executive has not
assigned or given away any of the claims Executive is releasing.

c.    That Executive has read and understands this Agreement and that Executive
has been advised to consult with an attorney about its meaning and effect and
has done so.

d.    That Executive is releasing all Claims (as defined in Section 5(c))
against the Released Parties, whether known or unknown, knowingly and
voluntarily and without duress, coercion or undue influence of any kind.

10.    Knowing and Voluntary Execution: Executive states and represents that
Executive has carefully read this Agreement and knows and understands the
contents thereof, and that Executive has executed the same as Executive’s own
free act and deed. Executive also

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

acknowledges that Executive has had the opportunity to ask questions about each
and every provision of this Agreement and that Executive fully understands the
effect of the provisions contained herein upon Executive’s legal rights.

11.    Arbitration. Except as specifically set forth in this Section regarding
equitable relief, any claim or controversy arising between the Parties,
including but not limited to claims that arise under this Agreement, shall be
subject to final and binding arbitration in Bexar County, Texas, in accordance
with the American Arbitration Association’s (“AAA”) National Rules for the
Resolution of Employment Disputes in effect at the time the demand for
arbitration is made, which are incorporated herein and are available through the
AAA’s website (http://www.adr.org), except to the extent they conflict with the
specific provisions of this Agreement; provided, however, that if either Party
breaches, or takes any material step which, is likely to result in the breach of
this Agreement, the other Party shall be entitled to seek appropriate equitable
relief, including but not limited to a temporary restraining order or temporary
or permanent injunctive relief, which shall be available without posting of any
bond or other security, and that such action for equitable relief shall be
subject to the exclusive jurisdiction of the courts of Bexar County, Texas, and
that each Party irrevocably and unconditionally waives any objection that Party
may now or thereafter have to the venue or jurisdiction of any such court or
that such venue is inconvenient and agrees not to plead or claim the same.

 

  12.

Section 409A:

a.    The Company believes and intends that the payments and benefits provided
under this Agreement shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement shall be construed in a manner that
effectuates this intent. Neither the Company nor its respective directors,
officers, employees or advisers (other than Executive) shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by Executive as a
result of this Agreement. Notwithstanding anything in this Agreement to the
contrary, the Company may amend this Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of remaining exempt
from or complying with the requirements of Section 409A of the Code and the
administrative regulations and rulings promulgated thereunder.

b.    In the event that, notwithstanding the clear language of this Agreement
and the intent of the Company, any amount or benefit under this Agreement
constitutes non-exempt “deferred compensation” for purposes of Section 409A of
the Code (“Non-Exempt Deferred Compensation”) and is payable or distributable by
reason of Executive’s separation from service during a period in which Executive
qualifies as a “specified employee” (as defined in Section 409A of the Code and
the final regulations thereunder), then, subject to any permissible acceleration
of payment under Section 409A of the Code: (i) the amount of such Non-Exempt
Deferred Compensation that would otherwise be payable during the six-month
period immediately following Executive’s separation from service under the terms
of this Agreement shall be accumulated through and paid or provided on the first
day of the seventh month following Executive’s separation from service (or, if
Executive dies during such period,

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

within thirty (30) days after Executive’s death) (in either case, the “Required
Delay Period”); and (ii) the normal payment or distribution schedule for any
remaining payments or distributions shall resume at the end of the Required
Delay Period.

c.    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes Non-Exempt Deferred
Compensation, (i) any such expense reimbursement shall be made by the Company no
later than the last day of the taxable year following the taxable year in which
such expense was incurred by Executive, (ii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.

13.    Notices: Except as set forth herein, any notice required or permitted to
be given to Executive pursuant to this Agreement shall be sufficiently given if
sent to Executive by registered or certified mail at the address last shown on
the Company’s records or at such other address as Executive shall designate by
written notice to the Company, and any notice required or permitted to be given
to the Company pursuant to this Agreement shall be sufficiently given if sent to
the Company by registered or certified mail addressed to it at 110 Pitts Bay
Road, Pembroke HM 08 Bermuda, Attn: General Counsel, or at such other address as
it shall designate by notice to Executive.

14.    Executed Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. A PDF or facsimile shall be deemed an
original.

15.    Amendment; Waiver: This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the Party against
whom enforcement is sought. Neither the waiver by either of the Parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the Parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

16.    Effect of Void Provision: If a Party successfully asserts that any
provision in this Agreement is void or invalid, the rest of the Agreement shall
remain valid and enforceable. Executive hereby agrees that if any portion of
Executive’s release of claims set forth in Section 5 is deemed invalid,
Executive shall enter into a new agreement with the Company that contains a
release of claims that is satisfactory to the Company and to Executive.

17.    Assignability: Executive’s rights, obligations and agreements under this
Agreement shall inure to the benefit of and be binding on Executive’s heirs,
executors, legal representatives and assigns, and the Company’s rights,
obligations and agreements shall inure to the benefit of and be binding on its
successors and assigns.

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

18.    Entire Agreement: This Agreement sets forth the entire agreement between
the Parties hereto and supersedes and replaces any and all prior or
contemporaneous representations, restrictions, duties, obligations and/or
agreements, whether oral or written, arising from or relating to the subject
matter herein, and further supersedes and replaces the Term Sheet and the
Employment Agreement; provided, however, that Sections 8(a), (b), (c), (g), (h)
and (i); Section 22, and Section 24 of the Employment Agreement shall not be
superseded by this Agreement and shall remain in full force and effect, except
as specifically modified herein. Executive acknowledges that each time Executive
signs this Agreement, Executive does so without relying on any representations,
promises or agreements of any kind that are not expressly contained in this
Agreement. For the sake of clarity, this Agreement shall not supersede the
Undertaking Agreement.

19.    Withholding: Executive is responsible for paying any taxes on amounts
Executive receives as a result of Executive’s execution and re-execution of this
Agreement. The Company shall have the authority and right to withhold an amount
sufficient to satisfy federal, state, local and foreign taxes required by law to
be withheld with respect to any payments or benefits under this Agreement. Such
withholding shall be consistent with Executive’s elections in his IRS Form W-4
currently on file with the Company. For the avoidance of doubt, withholding
required by virtue of the vesting of restricted shares in accordance with
Section 2(b) of this Agreement shall be effected by share withholding from the
released shares other than the shares being placed in escrow pursuant to
Section 4(a) of this Agreement.

20.    Interpretation: This Agreement shall be construed as a whole according to
its fair meaning. This Agreement was drafted by both Parties and shall not be
construed in favor of, or against, any Party by reason of any presumption
regarding who drafted this Agreement. Unless the context indicates otherwise,
the singular or plural shall be deemed to include the other. Captions are
intended solely for convenience of reference and shall not be used in the
interpretation of this Agreement.

21.    Governing Law: This Agreement is entered into under, and shall be
governed for all purposes, by the laws of the State of Texas, without regard to
its conflicts of law principles.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

ARGO GROUP INTERNATIONAL HOLDINGS, LTD. By  

/s/ John R. Power, Jr.

  John R. Power, Jr.   Chairman, Human Resources Committee   Board of Directors
of   Argo Group International Holdings, Ltd.   Date:12-6-19

 

 

FIRST EXECUTION – EXECUTIVE MUST EXECUTE NO LATER THAN DECEMBER 6, 2019

PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS

ACKNOWLEDGED AND AGREED

 

EXECUTIVE:

 

/s/ Mark E. Watson III

Mark E. Watson III Date: 6 December 2019

 

 

SECOND EXECUTION – EXECUTIVE MUST EXECUTE ON OR BY JANUARY 8, 2020

PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS

ACKNOWLEDGED AND AGREED

 

EXECUTIVE:  

    

Mark E. Watson III Date:  

[Separation Agreement and Release Signature Page]

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

APPENDIX A

Vested Share Appreciation Rights

 

Grant Date

 

Exercise Price

 

Vested/Exercisable SARs

March 15, 2013   $26.19   74,807 June 17, 2013   $26.19   3,240 March 14, 2014  
$31.92   167,656 February 25, 2015   $37.85   118,421

 